IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,180




EX PARTE RAYMOND LEE REESE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 34,609-B IN THE 124TH DISTRICT COURT
FROM GREGG COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of bail jumping and
failure to appear and sentenced to five (5) years’ imprisonment. 
            Applicant contends inter alia that he entered his open plea in this cause based upon the belief
that he could appeal his conviction and resulting sentence.  We remanded this application to the trial
court for findings of fact and conclusions of law.
            Based on our own review of the record, we find that Applicant’s waiver of his right to appeal
was not knowing and intelligent and does not bar him from appealing issues related to his sentence. 
            Relief is granted.  The trial court is instructed to certify Applicant’s right to appeal issues
related to his sentence.  Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 34,609-B from the 124th Judicial District Court of Gregg
County.  Applicant is ordered returned to that time at which may give a written notice of appeal so
that may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
            Applicant’s remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).
 
Delivered: July 1, 2009
Do Not Publish